MUTUAL RELEASE AGREEMENT


This Mutual Release Agreement (this “Agreement”) is made and entered into this
__ day of December, 2006, by Brian Wade Bickford, an individual having an
address at 477 Congress Street, 5th Floor, Portland, Maine 04101 (“Brian
Bickford”) and Bloodhound Search Technologies, Inc., a Nevada corporation having
an address at 19901 Southwest Freeway, Suite 114, Sugar Land, Texas 77479 (the
“Company”).


WITNESSETH:


WHEREAS, Brian Bickford was employed by the Company as its Chief Executive
Officer pursuant to the terms and conditions of the Employment Agreement dated
October 20, 2006 (the “Employment Agreement”);


WHEREAS, the Company and Brian Bickford have mutually consented to the
resignation of Brian Bickford’s employment, without cause, and the
discontinuation of Brian Bickford’s affiliation with the Company, effective
immediately;


NOW, THEREFORE, in consideration of the premises and mutual promises contained
herein, and for other good and valuable consideration, the undersigned,
intending to be legally bound by this Agreement, agrees as follows:


1.  Reimbursement of Business Expenses. Brian Bickford shall be fully reimbursed
for the amount of $2,667.79, representing reasonable and necessary business
expenses incurred by Brian Bickford in connection with the performance of his
duties under the Employment Agreement.


2.  Return of Company Materials. Brian Bickford shall return all files,
documentation, and information materials on the Company to the Company within
three business days from the date set forth above and not duplicate, make
copies, keep or distribute any of such materials.


3.  Further Assurance. Brian Bickford shall promptly sign instruments,
documentation, filings or certifications required by the Company to give full
effect to the release of Brian Bickford’s position and duties as Chief Executive
Officer as of the date hereof, if any is required.


4. Release by the Company.


(a)  The Company and its directors, officers, agents, advisors, representatives,
and direct and indirect affiliates and their respective successors and assigns
(collectively, the “Company Releasors”) hereby irrevocably, unconditionally and
forever release Bickford (as defined in paragraph 5 herein) of and from any and
all actions, causes of actions, suits, debts, charges, demands, complaints,
claims, administrative proceedings, liabilities, obligations, promises,
agreements, controversies, damages and expenses (including but not limited to
compensatory, punitive or liquidated damages, attorney’s fees and other costs
and expenses incurred), of any kind or nature whatsoever, in law or equity,
whether presently known or unknown (collectively, the “Claims”), which the
Company or any of the Company Releasors ever had, now have, or hereafter can,
shall, or may have, for, upon, or by reason of any matter, cause, or thing
whatsoever against Brian Bickford. Without limiting the foregoing, the Company
expressly acknowledges that its release hereunder is intended to include in its
effect, without limitation, all Claims which have arisen and of which he knows,
does not know, should have known, had reason to know, suspects to exist or might
exist in his favor at the time of the signing, and that this Agreement
extinguishes any such Claim or Claims. This release shall be binding upon each
of Company and the Company Releasors and their respective partners, officers,
directors, stockholders, employees, agents, advisors, representatives, personal
representatives, heirs, assigns, successors and affiliates, and shall inure to
the benefit of Brian Bickford.


 
1

--------------------------------------------------------------------------------

 
 
(b) The Company and each of the Company Releasors acknowledges and agrees that
none of them will ever institute a Claim or sue Brian Bickford concerning any
Claim covered by Section 4(a) hereof. The Company acknowledges and agrees that
if it violates this Agreement by suing Brian Bickford, the Company agrees that
it will pay all costs and expenses of defending against the suit incurred by
Brian Bickford, including attorneys' fees.


5. Release by Brian Bickford.


(a)  Brian Bickford and his agents, advisors, representatives, heirs and direct
and indirect affiliates and their respective successors and assigns
(collectively, “Bickford”) hereby irrevocably, unconditionally and forever
release the Company and its employees, stockholders, officers, directors,
agents, advisors, representatives and direct and indirect affiliates and their
respective successors and assigns, and all persons, firms, corporations, and
organizations acting on their behalf (collectively referred to as the “Company
Related Persons”) of and from any and all actions, causes of actions, suits,
debts, charges, demands, complaints, claims, administrative proceedings,
liabilities, obligations, promises, agreements, controversies, damages and
expenses (including but not limited to compensatory, punitive or liquidated
damages, attorney’s fees and other costs and expenses incurred), of any kind or
nature whatsoever, in law or equity, whether presently known or unknown
(collectively, the “Claims”), which Bickford ever had, now have, or hereafter
can, shall, or may have, for, upon, or by reason of any matter, cause, or thing
whatsoever against any of the Company Related Persons, including without
limitation any Claims relating directly or indirectly to Bickford (including
without limitations all stock options pursuant to Section 2.2 of the Employment
Agreement), the Employment Agreement, and the operations or business of the
Company. Without limiting the foregoing, Brian Bickford expressly acknowledges
that Bickford’s release hereunder is intended to include in its effect, without
limitation, all Claims which have arisen and of which he knows, does not know,
should have known, had reason to know, suspects to exist or might exist in his
favor at the time of the signing, including, without limitation, any Claims
relating directly or indirectly to the Company, and that this Agreement
extinguishes any such Claim or Claims. This release shall be binding upon
Bickford and Bickford’s partners, officers, directors, stockholders, employees,
agents, advisors, representatives, personal representatives, heirs, assigns,
successors and affiliates, and shall inure to the benefit of the Company and
each of the Company Related Persons.


 
2

--------------------------------------------------------------------------------

 
 
(b) Brian Bickford acknowledges and agrees that he will never institute a Claim
or sue the Company, or any of the Company Related Persons, concerning any Claim
covered by Section 5(a) hereof. Brian Bickford acknowledges and agrees that if
he violates this Agreement by suing the Company or any of the Company Related
Persons, Brian Bickford agrees that he will pay all costs and expenses of
defending against the suit incurred by the Company or any of the Company Related
Persons, including attorneys' fees.
 
6. General Provisions.


(a)  This Agreement shall in all respects be interpreted, enforced and governed
under the laws of the State of Nevada, without regard to conflict of law rules
applied in such State. The language of all parts of this Agreement shall in all
cases be construed as a whole, according to its fair meaning, and not strictly
for or against any of the parties.


(b) Should any part, term or provision of this Agreement be declared or be
determined by any court to be illegal or invalid, the validity of the remaining
parts, terms or provisions, including the release of all Claims, shall not be
affected thereby and said illegal or invalid part, term or provision shall be
modified by the court so as to be legal or, if not reasonably feasible, shall be
deleted. This Agreement sets forth the entire agreement concerning the subject
matter herein, including, without limitation, the release of all Claims, and may
not be modified except by a signed writing.


(c) Each of the parties hereto acknowledges and agrees that (a) such party has
not relied on any representations, promises, or agreements of any kind made to
him in connection with his decision to accept the Agreement except for those set
forth herein; (b) such party has been advised to consult an attorney before
signing this Agreement, and that such party has had the opportunity to consult
with an attorney; (c) such party does not feel that he or it is being coerced to
sign this Agreement or that his or its signing would for any reason not be
voluntary; and (d) such party has thoroughly reviewed and understands the
effects of this Agreement before signing it.


(d)  This Agreement shall be binding upon each of parties hereto and their
respective partners, officers, directors, stockholders, employees, agents,
advisors representatives, personal representatives, heirs, assigns, successors
and affiliates, and shall inure to the benefit of the other party hereto.


 
3

--------------------------------------------------------------------------------

 
 
(e)  This Agreement may be executed in counterparts and by facsimile, each of
which shall be deemed to be an original and both of which together will
constitute one and the same legal and binding instrument.


IN WITNESS WHEREOF, the undersigned has executed and delivered this Agreement on
the day and year first written above.
 
 

     /s/ Brian Wade Bickford    

--------------------------------------------------------------------------------

 Brian Wade Bickford              
BLOODHOUND SEARCH TECHNOLOGIES, INC.
 
   
   
    By:    /s/ Robert Horn   Name: 

--------------------------------------------------------------------------------

 Robert Horn   Title:    Chief Financial Officer, Secretary, and Director      
 

 
4

--------------------------------------------------------------------------------

 